Citation Nr: 1425031	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-37 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for renal disease, secondary to either herbicide exposure or malaria.

2.  Entitlement to service connection for renal disease, secondary to either herbicide exposure or malaria.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for hypertension, secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA), for the New York, New York RO.

In October 2010, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to service connection for renal disease, malaria, and hypertension are addressed in the REMAND portion of the decision below and  are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2005 decision, the RO denied service connection for renal disease associated with herbicide exposure.

2.  The Veteran did not perfect an appeal of the May 2005 RO decision.

3.  The evidence received since the May 2005 rating decision is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for renal disease, secondary to either herbicide exposure or malaria.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for renal disease, secondary to either herbicide exposure or malaria.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II). 

The claim for service connection for service connection for renal disease, secondary to either herbicide exposure or malaria is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), as further action is being requested for this issue.

II.  New and Material Evidence

      A.  General Law and Regulations

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

      B.  Renal Disease

Service connection was denied for renal disease in May 2005.  The RO noted that the available scientific and medical evidence did not support the conclusion that renal disease was associated with herbicide exposure.  Additionally, the RO observed that while the Veteran had a current diagnosis of renal disease, a review of the Veteran's service treatment records were negative for complaints of, treatment for, or a diagnosis of renal disease during active duty service.  

A claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim, and if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen the Veteran's claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  

Previously, The Veteran's claim for service connection for renal disease was denied on a direct basis and also as secondary to herbicide exposure.  Presently, the Veteran claims that he has a renal disease secondary to his in-service treatment for malaria.

Service treatment records show that in May 1968, the Veteran was hospitalized for 17 days for treatment of malaria.  Additionally, the Veteran has submitted a March 2008 note from T.R., M.D., which reflects that the Veteran had a diagnosis of membranous nephropathy possibly related to untreated malaria.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the March 2008 note from Dr. R. gives a current diagnosis and a possible nexus between that diagnosis and the Veteran's active service, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for renal disease, secondary to either herbicide exposure or malaria is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  The Board finds that additional evidentiary development is required. This will be discussed in the remand section below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for renal disease, secondary to either herbicide exposure or malaria is reopened; to this extent only, the appeal is granted.


REMAND

I.  Malaria and Renal Disease, Secondary to Herbicide Exposure or Malaria

As noted above, service treatment records show that in May 1968, the Veteran was hospitalized for 17 days for treatment of malaria.  His November 1968 separation physical is negative for signs, symptoms, or diagnoses of malaria or renal disease.

The post-service treatment records are negative for treatment for malaria.  In June 2004, a private treatment provider indicated that the Veteran had renal insufficiency, and a December 2004 kidney biopsy resulted in a diagnosis of membranous nephropathy.

The Veteran has submitted a March 2008 note from T.R., M.D., which contains a diagnosis of membranous nephropathy possibly related to untreated malaria.

The Court has held that the use of equivocal language such as "could" or "may have" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language by a physician is too speculative).  As the March 2008 note from Dr. R. employs speculative language, it does not establish the necessary nexus to entitle the Veteran to a grant of service connection for renal disease.  However, as it provides an indication of a nexus, the Board finds VA should obtain a medical  etiology opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  

Further, as the March 2008 letter from Dr. R. gives a possible indication that the Veteran's current renal disease may be a residual of his in-service malaria, the Veteran's claim for service connection for malaria is inextricably intertwined with his claim for service connection for renal disease, and the Board must defer adjudication of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

II.  Hypertension, Secondary to PTSD

The Veteran seeks service connection for hypertension, which he argues is secondary to his service-connected PTSD.  Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2013).  This includes disability made chronically worse by service-connected disability.   Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has submitted a November 2007 statement from J.N., M.D., which reflects that PTSD can aggravate high blood pressure.  Additionally, he submitted an August 2010 letter from Dr. N. in which Dr. N. opines that the Veteran's PTSD is most likely aggravating his hypertension due to excess sympathetic nervous system activity.

While the letters from Dr. N. are helpful to the Veteran's claim, they lack the specificity needed to grant service connection.  On remand, the Veteran should be afforded a VA examination to determine the extent, if any, that the Veteran's PTSD aggravates his diagnosed hypertension beyond the natural progression of the disease.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA and non-VA treatment records identified by the Veteran.  All attempts to secure this evidence must be documented in the claims folder.  If, after making reasonable efforts to obtain named records the records are unable to be secured, notify the Veteran and (a) identify the specific records that were unable to be  obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for an appropriate VA examination for his claimed renal disease and residuals of malaria.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his renal disease and residuals of malaria. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a disability as a residual of malaria, to include renal dysfunction.  If so, an opinion should be provided as to whether it is at least as likely as not that any of these disabilities had their onset during, or are otherwise related to his military service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3.  Thereafter, schedule the Veteran for a cardiovascular examination by an appropriate physician to determine the presence, nature and etiology of any diagnosed cardiovascular disorders, to include hypertension.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his history, lay assertions, and the pertinent medical evidence.  

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed cardiovascular disorder, to include hypertension, is attributable to service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed cardiovascular disorder, to include hypertension, was caused or permanently aggravated by service-connected disability (to include PTSD).

If it is found that the hypertension was aggravated by PTSD, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, to the extent possible.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

4.  Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the statement of the case (SOC).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


